DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
This communication is a Final Office Action in response to the Remarks, Amendments, and Arguments filed on the 18th day of March, 2022. Currently claims 1-5, 18, and 22-25 are pending. No Claims are allowed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/10/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15, 18, and 22-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Under the Patent Eligibility Guidance, published January 2019 (2019 PEG), when considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., 
In the instant case, claims 1-15, 18, and 22-25 are directed to a method. Thus, each of the claims falls within one of the four statutory categories. However, the claims also fall within the judicial exception of an abstract idea. Although Claims 1, 11, and 18, have claim language is substantially similar and will be addressed together in the analysis below.
Under Step 2A Prong 1, the test is to identify whether the claims are “directed to” a judicial exception. Examiner notes that the claimed invention is directed to an abstract idea in that the instant application is directed to certain methods of organizing human activity specifically business interactions such contractual relationships and mental processes (see at least 84 Fed. Reg. (4) at 52).
Claims 1-15, 18, and 22-25, recite claim limitations directed to “obtaining by a copyright service platform, the copyright registration information; obtaining at least two participant information and post-processing information of a copyright post-processing operation, based on the copyright registration information; and sending the at least two participant information and the post-processing information as a transaction request into a blockchain network to request to add into a block for storage wherein sending the at least two participant information and the post-processing information as the transaction request into the blockchain network to request to add into the block for storage comprises: encrypting part or all of the at least two participant information and the post-processing information with a public key provided by at least one participant; and sending the part or all of the at least two participant information and the post-processing information encrypted as the transaction request into the blockchain network to request to add into the block for storage. This amounts to the standard procedure when documenting transactions related to copyrights or any property transaction. Keeping records for transactions has been done long before the inventions of computers and the action of recording various transaction information is common practice within the intellectual property industry, and, outside of appending the claimed abstract idea to generic computer structures and functions, is similar to the abstract idea identified in the 2019 PEG in grouping “b” in that the claims recite certain methods of organizing human activity such as managing legal interactions and managing/mitigating risk. This is merely further embellishments of the abstract idea and does not further limit the claimed invention to render the claims patentable subject matter. The limitations, substantially comprising the body of the claim, recite standard processes found in contractual relationship and contract forming for the transaction of copyrights and authenticating the transactions using standard block chain technologies. Because the limitations above closely follow the steps standard in managing contract disputes and interactions between people, and the steps of the claims involve organizing human activity, the claim recites an abstract idea consistent with the “organizing human activity” grouping set forth in the 2019 PEG.
Alternatively, claims 1, 11, and 18, recites a process directed to concepts that are performed mentally and a product of human mental work. The limitations suggest a process similar to standard practice in determining copyright infringement and copyright royalty calculations. Traditionally, IP attorneys, IP owners, potential IP purchasers have long before computers were invented verified permissions and licensing agreements before using any protected works. Because the limitations above closely follow the steps of mental observations, evaluations, calculations, and the steps involved human judgments, observations and evaluations that can be practically or reasonably performed in the human mind, the claim recites an abstract idea consistent with the “mental process” grouping set forth in the 2019 PEG.

If the claims are directed toward the judicial exception of an abstract idea, it must then be determined under Step 2A Prong 2 whether the judicial exception is integrated into a practical application.  Examiner notes that considerations under Step 2A Prong 2 comprise most the consideration previously evaluated in the context of Step 2B. The Examiner submits that the considerations discussed previously determined that the claim does not recite “significantly more” at Step 2B would be evaluated the same under Step 2A Prong 1 and result in the determination that the claim does not integrate the abstract idea into a practical application.
The instant application fails to integrate the judicial exception into a practical application because the instant application merely recites words “apply it” (or an equivalent) with the judicial exception or merely includes instructions to implement an abstract idea. The instant application is directed to a method instructing the reader to implement the identified method of organizing human activity of business interactions/ legal interactions on generically claimed computer structure. For instance, the additional elements or combination of elements other than the abstract idea itself include the elements such as a “processor” recited at a high level of generality. The computing elements are only involved at a general, high level, and do not have the particular role within any of the functions but to be a generically claimed “processor”. These 
Here, the instructions entirely comprise the abstract idea, leaving little if any aspects of the claim for further consideration under Step 2A Prong 2. In short, the role of the generic computing elements recited in claims 1, 11, and 18, are the same as the role of the computer in the claims considered by the Supreme Court in Alice, and the claim as whole amounts merely to an instruction to apply the abstract idea on the generic computing system/platform. Therefore, the claims have failed to integrate a practical application (see at least 84 Fed. Reg. (4) at 55). Under the 2019 PEG, this supports the conclusion that the claim is directed to an abstract idea, and the analysis proceeds to Step 2B.
With respect to the dependent claims, they have been considered and are not found to be reciting anything that amounts to being significantly more than the abstract idea.
Claims 2-10, 12-15 and 22-25, are directed to further embellishments of the contract procedures and the data being processed which is the central theme of the abstract idea. This is not enough, as addressed above, to provide significantly more to the claims. Furthermore, the limitations are further embellishments of the data being received and analyzed by the method which does not amount to anything more than the abstract idea. 
Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter. See 84 Fed. Reg. 4 (pages 50-57).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15, 18, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over WO2018072471A1 to Chen et al. (hereinafter Chen) in view of U.S. Patent Application Publication No. 20190272834 A1 to Brenner et al. (hereinafter Brenner).
**Examiner notes that the citations to the Chen reference are to the page numbers found in the Translation itself at the bottom left hand side of the page. The translation is followed immediately behind the original document. 
Referring to Claim 1, 11, and 18 (substantially similar in scope and language), the combination of Chen and Brenner teaches a post-processing method based on copyright registration information and device, comprising: one or more processors; and a storage device, configured to store one or more programs, wherein when the one or more programs are executed by the one or more processors, the one or more processors (see at least Chen: Fig. 7) are caused to implement the post processing method based on copyright registration information, and comprising: 
obtaining by a copyright service platform the copyright registration information; 
obtaining by the copyright service platform at least two participant information and post-processing information of a copyright post-processing operation, based on the copyright registration information; and 
sending by the copyright service platform the at least two participant information and the post-processing information as a transaction request into a blockchain network to request to add into a block for storage, wherein sending the at least two participant information and the post-processing information as the transaction request into the blockchain network to request to add into the block for storage comprises:
encrypting part or all of the at least two participant information and the post-processing information with a public key provided by at least one participant; and 
sending the part or all of the at least two participant information and the post-processing information encrypted as the transaction request into the blockchain network to request to add into the block for storage
Chen disclose a method and system for copyright rights detection and management comprising of a device and platform capable of obtaining copyright registration information, 
Chen discloses encrypting part or all of the at least two participant information and the post-processing information with a public key provided by at least one participant; and sending the part or all of the at least two participant information and the post-processing information encrypted as the transaction request into the blockchain network to request to add into the block for storage in that Chen discusses that the encrypted information includes the asset address stored within each transaction block requesting to be added to the chain (see at least Chen: Page 9, paragraphs 4-6), and that the asset address includes part or all of the at least two participant information and post-processing information by comprising of the copyright owner identifier, the identification of the license, the identification of the party receiving the license, or a content device identifier (see at least Chen: Page 10 paragraphs 1-3).
Examiner initially notes that Chen discloses the majority, if not all, of the claimed invention but fails to specifically define the processing of the various agreements, licenses, content, etc., as “post-processing”. 
However, Brenner, which like Chen talks about a media content management system, teaches it is known to label the implementation of a digital rights agreement after a request for transaction as “post-processing”, and to provide function to the system and method for completing “post-processing” steps such as consumption calculations, and royalty information (see at least Brenner: ¶ 91-92, 152, and 190).

Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of labeling the implementation of a digital rights agreement after a request for transaction as “post-processing”, and to provide function to the system and method for completing “post-processing” steps such as consumption calculations, and royalty (as disclosed by Brenner) to the known method, device, and system for copyright protection (as disclosed by Chen) to analyze derivative works, identify, track, report, and ultimately ensure that rights holders are being recognized and potentially paid for use of their copyrighted recordings and compositions, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of labeling the implementation of a digital rights agreement after a request for transaction as “post-processing”, and to provide function to the system and method for completing “post-processing” steps such as consumption calculations, and royalty to the known method, device, and system for copyright protection to analyze derivative works, identify, track, report, and ultimately ensure that rights holders are being recognized and potentially paid for use of their copyrighted recordings and compositions). See also MPEP § 2143(I)(D).

Referring to Claim 2, the combination of Chen and Brenner teaches the method of claim 1, including wherein obtaining the at least two participant information and the post-processing information of the copyright post-processing operation based on the copyright registration information comprises: (see at least Chen: Fig. 7, Page 5-6, 9-11, 12: specifically talking about the copyright accepting device, 15, and from the bottom of Page 16 through page 18). 
Brenner, which like Chen talks about a media content management system, teaches it is known to label the implementation of a digital rights agreement after a request for transaction as “post-processing”, and to provide function to the system and method for completing “post-processing” steps such as consumption calculations, and royalty information (see at least Brenner: ¶ 91-92, 152, and 190).

Referring to Claim 3, the combination of Chen and Brenner teaches the method of claim 2, including wherein obtaining the copyright holder information, the copyright infringer information, and infringement evidence information of the copyright protection operation based on the copyright registration information comprises: performing webpage crawling through Internet; matching the webpage crawled to content of a copyright registration object corresponding to the copyright registration information, to recognize a suspected infringing webpage, and taking a snapshot or a website of the suspected infringing webpage as the infringement evidence information; and extracting publisher information of the suspected infringing webpage as the copyright infringer information, and determining the copyright holder information based on the copyright registration information (see at least Chen: Page 1, 3, top of 4, 5, 6, 13, 15, 17, 20, 23-26, bottom of 27, 28 (step 1306), 30).

Referring to Claim 4, the combination of Chen and Brenner teaches the method of claim 2, including wherein sending the copyright holder information, the copyright infringer information, and the infringement evidence information as the transaction request into the blockchain network to request to add into the block for storage comprises: adding the copyright holder information, the copyright infringer information and the infringement evidence information to a first intelligent contract as the transaction request, and sending the transaction request into the blockchain network, wherein the infringement evidence information is the website, and the first intelligent contract is configured to request a block generation node to obtain the suspected infringing webpage from the Internet based on the website, and add the suspected infringing webpage into the block for storage (see at least Chen: Fig. 7, Page 5-6, 9-

Referring to Claim 5, the combination of Chen and Brenner teaches the method of claim 1, including wherein obtaining the at least two participant information and the post-processing information of the copyright post-processing operation based on the copyright registration information comprises: obtaining purchaser information, seller information and transaction processing information of a copyright transaction processing based on the copyright registration information, wherein the transaction processing information comprises: transaction object information, transaction time information, and transaction amount information (see at least Chen: Page 8-10, and 21-23).
Brenner, which like Chen talks about a media content management system, teaches it is known to label the implementation of a digital rights agreement after a request for transaction as “post-processing”, and to provide function to the system and method for completing “post-processing” steps such as consumption calculations, and royalty information (see at least Brenner: ¶ 91-92, 152, and 190).

Referring to Claim 6, the combination of Chen and Brenner teaches the method of claim 1, including wherein sending the at least two participant information and the post-processing information as the transaction request into the blockchain network to request to add into the block for storage comprises: encrypting part or all of the at least two participant information and the post-processing information with a public key set by the copyright service platform; sending the part or all of the at least two participant information and the post-processing information encrypted as the transaction request into the blockchain network to request to add into the block for storage; and feeding back a private key corresponding to the public key to a participant (see at least Chen: Page 5, 8, 9-10, 12, 1315, 17-19, 24, and 28).
Brenner, which like Chen talks about a media content management system, teaches it is known to label the implementation of a digital rights agreement after a request for transaction as “post-processing”, and to provide function to the system and method for completing “post-processing” steps such as consumption calculations, and royalty information (see at least Brenner: ¶ 91-92, 152, and 190).

Referring to Claim 7, the combination of Chen and Brenner teaches the method of claim 1, including wherein sending the at least two participant information and the post-processing information as the transaction request into the blockchain network to request to add into the block for storage comprises: encrypting part or all of the at least two participant information and the post-processing information with a public key provided by at least one participant; and sending the part or all of the at least two participant information and the post-processing information encrypted as the transaction request into the blockchain network to request to add into the block for storage (see at least Chen: Page 5, 8, 9-10, 12, 1315, 17-19, 24, and 28).
Brenner, which like Chen talks about a media content management system, teaches it is known to label the implementation of a digital rights agreement after a request for transaction as “post-processing”, and to provide function to the system and method for completing “post-processing” steps such as consumption calculations, and royalty information (see at least Brenner: ¶ 91-92, 152, and 190).

Referring to Claim 8, the combination of Chen and Brenner teaches the method of claim 1, including wherein sending the at least two participant information and the post-processing information as the transaction request into the blockchain network to request to add into the block for storage comprises: adding the at least two participant information and the post-processing information to a second intelligent contract as the transaction request, and sending the transaction request into the blockchain network, wherein the second intelligent contract is configured to request a block generation node to generate an asymmetric key pair; encrypting part or all of the at least two participant information and the post-processing information with a public key; and receiving a private key fed back by the block generation node to the copyright service platform or a participant (see at least Chen: Page 5, 8, 9-10, 12, 1315, 17-19, 24, and 28).
Brenner, which like Chen talks about a media content management system, teaches it is known to label the implementation of a digital rights agreement after a request for transaction as “post-processing”, and to provide function to the system and method for completing “post-processing” steps such as consumption calculations, and royalty information (see at least Brenner: ¶ 91-92, 152, and 190).

Referring to Claim 9, the combination of Chen and Brenner teaches the method of claim 1, including wherein sending the at least two participant information and the post-processing information as the transaction request into the blockchain network to request to add into the block for storage comprises: adding the at least two participant information and the post-processing information to a third intelligent contract as the transaction request, and sending the transaction request into the blockchain network, wherein the third intelligent contract is configured to request a block generation node to feed back a private key providing message; receiving the private key providing message fed back by the block generation node, informing a participant to provide an asymmetric key pair based on the private key providing message, and forwarding the asymmetric key pair to the block generation node, to request the block generation node to encrypt part or all of the at least two participant information and the post-processing information based on a public key of the asymmetric key pair (see at least Chen: Page 5, 8, 9-10, 12, 1315, 17-19, 24, and 28).
Brenner, which like Chen talks about a media content management system, teaches it is known to label the implementation of a digital rights agreement after a request for transaction as “post-processing”, and to provide function to the system and method for completing “post-processing” steps such as consumption calculations, and royalty information (see at least Brenner: ¶ 91-92, 152, and 190).

Referring to Claim 10, the combination of Chen and Brenner teaches the method of claim 1 or 5, including wherein sending the at least two participant information and the post-processing information as the transaction request into the blockchain network to request to add into the block for storage comprises: signing and encrypting part or all of the at least two participant information and the post- processing information; sending the part or all of the at least two participant information and the post-processing information signed and encrypted as the transaction request into the blockchain network to request to add into the block for storage; and providing an information inquiry interface or a post-processing authorization certificate to a participant, wherein the information inquiry interface or the post-processing authorization certificate is configured to enable the participant to query and obtain the at least two participant information and the post-processing information from the blockchain network based on a signature algorithm (see at least Chen: Page 5, 8, 9-10, 12, 1315, 17-19, 24, and 28; see also Chen: Page 3, 5, 7 , 8, 9-10, 12-13, 15, 18-19, 24, 26, and 28).
Brenner, which like Chen talks about a media content management system, teaches it is known to label the implementation of a digital rights agreement after a request for transaction as “post-processing”, and to provide function to the system and method for completing “post-processing” steps such as consumption calculations, and royalty information (see at least Brenner: ¶ 91-92, 152, and 190).

Referring to Claim 12, the combination of Chen and Brenner teaches the method of claim 11, including wherein the participant information and the post- processing information comprise: copyright holder information, copyright infringer information, and infringement evidence information of a copyright protection operation; or purchaser information, seller information, and transaction processing information of a copyright transaction processing (see at least Chen: Page 5, 8, 9-10, 12, 1315, 17-19, 24, and 28; see also Chen: Page 3, 5, 7 , 8, 9-10, 12-13, 15, 18-19, 24, 26, and 28).

Referring to Claim 13, the combination of Chen and Brenner teaches the method of claim 11, including wherein processing the participant information and the post-processing information of the copyright registration information in the transaction request, and adding the information processed into the block for storage comprises: generating an asymmetric key pair based on a second intelligent contract in the transaction request; encrypting part or all of the participant information and the post-processing information with a public key, and adding the part or all of the participant information and the post- processing information encrypted into the block for storage; and feeding back a private key to the copyright service platform or a participant (see at least Chen: Page 5, 8, 9-10, 12, 1315, 17-19, 24, and 28; see also Chen: Page 3, 5, 7 , 8, 9-10, 12-13, 15, 18-19, 24, 26, and 28).

Referring to Claim 14, the combination of Chen and Brenner teaches the method of claim 11, including wherein processing the participant information and the post-processing information of the copyright registration information in the transaction request, and adding the information processed into the block for storage comprise: generating a private key providing message based on a third intelligent contract in the transaction request; sending the private key providing message to the copyright service platform, to cause the copyright service platform to inform the participant to provide an asymmetric key pair based on the private key providing message; and receiving a public key in the asymmetric key pair forwarded by the copyright service platform, encrypting part or all of the participant information and the post-processing information based on the public key, and adding the part or all of the participant information and the post-processing information encrypted into the block for storage (see at least Chen: Page 5, 8, 9-10, 12, 1315, 17-19, 24, and 28; see also Chen: Page 3, 5, 7 , 8, 9-10, 12-13, 15, 18-19, 24, 26, and 28).

Referring to Claim 15, the combination of Chen and Brenner teaches the method of claim 12, including wherein processing the copyright holder information, the copyright infringer information and the infringement evidence information of the copyright protection operation in the transaction request, and adding the information processed into the block for storage comprise: crawling, based on an address of the infringement evidence information in the transaction request, a webpage through Internet as an infringement evidence; and processing the copyright holder information, the copyright infringer information and the infringement evidence of the copyright protection operation, and adding the copyright holder information processed, the copyright infringer information processed and the infringement evidence processed into the block for storage (see at least Chen: Page 1, 3, top of 4, 5, 6, 13, 15, 17, 20, 23-26, bottom of 27, 28 (step 1306), 30).

Referring to Claim 22, the combination of Chen and Brenner teaches the device according to claim 18, including wherein the one or more processors are further configured to: obtain copyright holder information, copyright infringer information and infringement evidence information of a copyright protection operation, based on the copyright registration information (see at least Chen: Page 5, 8, 9-10, 12, 1315, 17-19, 24, and 28; see also Chen: Page 3, 5, 7 , 8, 9-10, 12-13, 15, 18-19, 24, 26, and 28).

Referring to Claim 23, the combination of Chen and Brenner teaches the device according to claim 22, including wherein the one or more processors are further configured to: perform webpage crawling through Internet; match the webpage crawled to content of a copyright registration object corresponding to the copyright registration information, to recognize a suspected infringing webpage, and take a snapshot or a website of the suspected infringing webpage as the infringement evidence information; and extract publisher information of the suspected infringing webpage as the copyright infringer information, and determining the copyright holder information based on the copyright registration information (see at least Chen: Page 1, 3, top of 4, 5, 6, 13, 15, 17, 20, 23-26, bottom of 27, 28 (step 1306), 30).

Referring to Claim 24, the combination of Chen and Brenner teaches the device according to claim 22, including wherein the one or more processors are further configured to: add the copyright holder information, the copyright infringer information and the infringement evidence information to a first intelligent contract as the transaction request, and send the transaction request into the blockchain network, wherein the infringement evidence information is the website, and the first intelligent contract is configured to request a block generation node to obtain the suspected infringing webpage from the Internet based on the website, and add the suspected infringing webpage into the block for storage (see at least Chen: Fig. 7, Page 5-6, 9-11, 12: specifically talking about the copyright accepting device, 15, and from the bottom of Page 16 through page 18; see also Chen: Page 1, 3, 9, 13, 17, 24, 28, and 30).

Referring to Claim 25, the combination of Chen and Brenner teaches the device according to claim 18, including wherein the one or more processors are further configured to: obtain purchaser information, seller information and transaction processing information of a copyright transaction processing based on the copyright registration information, wherein the transaction processing information comprises: transaction object information, transaction time information, and transaction amount information (see at least Chen: Page 8-10, and 21-23).
Brenner, which like Chen talks about a media content management system, teaches it is known to label the implementation of a digital rights agreement after a request for transaction as “post-processing”, and to provide function to the system and method for completing “post-.

Response to Arguments
101 Rejection
Applicant's arguments filed with respect to the rejection of the claims under 35 USC 101 have been fully considered but they are not persuasive. Claims 1-15, 18, and 22-25, recite claim limitations directed to “obtaining by a copyright service platform, the copyright registration information; obtaining at least two participant information and post-processing information of a copyright post-processing operation, based on the copyright registration information; and sending the at least two participant information and the post-processing information as a transaction request into a blockchain network to request to add into a block for storage wherein sending the at least two participant information and the post-processing information as the transaction request into the blockchain network to request to add into the block for storage comprises: encrypting part or all of the at least two participant information and the post-processing information with a public key provided by at least one participant; and sending the part or all of the at least two participant information and the post-processing information encrypted as the transaction request into the blockchain network to request to add into the block for storage. This amounts to the standard procedure when documenting transactions related to copyrights or any property transaction. Keeping records for transactions has been done long before the inventions of computers and the action of recording various transaction information is common practice within the intellectual property industry, and, outside of appending the claimed abstract idea to generic computer structures and functions, is similar to the abstract idea identified in the 2019 PEG in grouping “b” in that the claims recite certain methods of organizing human activity such as managing legal interactions and managing/mitigating risk. This is merely further embellishments of the abstract idea and does not further limit the claimed invention to render the claims patentable subject matter. The limitations, substantially comprising the body of the claim, recite standard processes found in contractual relationship and contract forming for the transaction of copyrights and authenticating the transactions using standard block chain technologies. Because the limitations above closely follow the steps standard in managing contract disputes and interactions between people, and the steps of the claims involve organizing human activity, the claim recites an abstract idea consistent with the “organizing human activity” grouping set forth in the 2019 PEG.
Alternatively, claims 1, 11, and 18, recites a process directed to concepts that are performed mentally and a product of human mental work. The limitations suggest a process similar to standard practice in determining copyright infringement and copyright royalty calculations. Traditionally, IP attorneys, IP owners, potential IP purchasers have long before computers were invented verified permissions and licensing agreements before using any protected works. Because the limitations above closely follow the steps of mental observations, evaluations, calculations, and the steps involved human judgments, observations and evaluations that can be practically or reasonably performed in the human mind, the claim recites an abstract idea consistent with the “mental process” grouping set forth in the 2019 PEG.
The instant application fails to integrate the judicial exception into a practical application because the instant application merely recites words “apply it” (or an equivalent) with the judicial exception or merely includes instructions to implement an abstract idea. The instant application is directed to a method instructing the reader to implement the identified method of organizing human activity of business interactions/ legal interactions on generically claimed computer structure. For instance, the additional elements or combination of elements other than the abstract idea itself include the elements such as a “processor” recited at a high level of generality. The computing elements are only involved at a general, high level, and do not have the particular role within any of the functions but to be a generically claimed “processor”. These elements do not themselves amount to an improvement to the computer, to a technology or another technical field. 
Here, the instructions entirely comprise the abstract idea, leaving little if any aspects of the claim for further consideration under Step 2A Prong 2. In short, the role of the generic computing elements recited in claims 1, 11, and 18, are the same as the role of the computer in the claims considered by the Supreme Court in Alice, and the claim as whole amounts merely to an instruction to apply the abstract idea on the generic computing system/platform. Therefore, the claims have failed to integrate a practical application (see at least 84 Fed. Reg. (4) at 55). Under the 2019 PEG, this supports the conclusion that the claim is directed to an abstract idea, and the analysis proceeds to Step 2B.
Therefore, the claims stand rejected.
103 Rejection  
Applicant's arguments filed with respect to the rejection of the claims under 103 have been fully considered but they are not persuasive. Examiner notes that Applicant argues that the Chen reference does not discloses or teach encrypting part or all of the at least two participant information and post-processing information with a public key provided by at least one participant. Examiner respectfully disagree. Chen disclose a method and system for copyright rights detection and management comprising of a device and platform capable of obtaining copyright registration information, obtaining at least two participant information and subsequent transaction processing, receiving a request for registration in a block chain system (see at least Chen: Fig. 7, Page 5-6, 9-11, 12: specifically talking about the copyright accepting device, 15, and from the bottom of Page 16 through page 18).
Chen discloses encrypting part or all of the at least two participant information and the post-processing information with a public key provided by at least one participant; and sending the part or all of the at least two participant information and the post-processing information encrypted as the transaction request into the blockchain network to request to add into the block for storage in that Chen discusses that the encrypted information includes the asset address stored within each transaction block requesting to be added to the chain (see at least Chen: Page 9, paragraphs 4-6), and that the asset address includes part or all of the at least two participant information and post-processing information by comprising of the copyright owner identifier, the identification of the license, the identification of the party receiving the license, or a content device identifier (see at least Chen: Page 10 paragraphs 1-3).
. 

Conclusion
Examiner directs applicant to Yang CN 108805707 which talks about a method and system for storing copyright related transactions within a blockchain system. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882. The examiner can normally be reached M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Young/Examiner, Art Unit 3689